Citation Nr: 1102926	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  10-36 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code [also known as Montgomery GI 
Bill - Selected Reserve (MGIB-SR)].

2.  Entitlement to educational assistance benefits under Chapter 
1607, Title 10, United States Code [Reserve Educational 
Assistance Program (REAP)].


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from January 1952 to December 1955.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a February 2010 letter decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Education Center in Muskogee, Oklahoma, which denied the 
Veteran's claims for MGIB-SR and REAP education benefits.  The 
Veteran disagreed with the RO's decisions and perfected an appeal 
as to these issues.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran served in the United States Air Force from 
January 1952 to December 1955.  The Veteran had no active duty 
service following his 1955 separation date.

2.  The Department of Defense (DoD) has determined that the 
Veteran is not eligible for MGIB-SR or REAP educational benefits.


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for educational assistance 
under Chapter 1606, Title 10, United States Code, have not been 
met.  10 U.S.C.A. §§ 16132, 16133 (West 2002 and Supp. 2010); 38 
C.F.R. §§ 21.7520, 21.7540, 21.7550, 21.7551 (2010).

2.  The requirements for basic eligibility for educational 
benefits under REAP, pursuant to Chapter 1607, Title 10, United 
States Code, have not been met.           10 U.S.C.A. §§ 16161-
16165 (West 2002); 38 C.F.R. §§ 21.7549, 21.7550 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) outlines the 
procedural assistance that VA must provide to claimants in 
certain cases.  If the VCAA is applicable, the Board must ensure 
that the required notice and assistance provisions of the law 
have been properly applied.  There are some claims, however, to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, 
as in this case, turn on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000). Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of this 
appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. 
App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) [where application of the law to the facts is 
dispositive, the appeal must be terminated because there is no 
entitlement under the law to the benefit sought].

As such, no further action is required pursuant to the VCAA.

Analysis

The Veteran claims entitlement to MGIB-SR educational assistance 
benefits under Chapter 1606 of Title 10 of the United States 
Code. This program is an educational assistance program for 
members of the Selected Reserve of the Army, Navy, Air Force, 
Marine Corps, and Coast Guard, as well as the Army and Air 
National Guard.  Educational benefits are available to a member 
of the Selected Reserve under Chapter 1606 when he or she 
enlists, reenlists, or extends an enlistment as a reservist so 
that the total period of obligated service is at least 6 years 
from the date of such enlistment, reenlistment, or extension.  38 
C.F.R. § 21.7540.

The Reserve components decide who is eligible for the program and 
VA makes the payments for the program.  VA regulations provide 
that a determination of an individual's eligibility for MGIB-SR 
benefits is to be made by the Armed Forces. 38 C.F.R. § 
21.7540(a).

The Veteran also claims entitlement to REAP educational 
assistance benefits under Chapter 1607 of Title 10 of the United 
States Code.  This program provides educational assistance for 
members of the reserve components called or ordered to active 
service in response to a war or national emergency declared by 
the President or the Congress, in recognition of the sacrifices 
that those members make in answering the call to duty.  10 
U.S.C.A. § 16161.  Eligibility for REAP educational benefits is 
determined by the DoD and VA pays the benefits from funds 
contributed by DoD to each member entitled to educational 
assistance.  10 U.S.C.A. §§ 16162 [under certain circumstances 
eligibility for benefits of Veterans of the United State Coast 
Guard is determined by the Department of Homeland Security rather 
than by the DoD].  VA has no authority to determine eligibility 
for REAP educational benefits.  Cf. 38 C.F.R. § 21. 7540(a).

In February 2010, the DoD determined that the Veteran was 
ineligible for both MGIB-SR and REAP educational benefits under 
Chapters 1606 and 1607 of Title 10 respectively.  See both 
February 9, 2010 DoD records indicating disallowances of Chapter 
1606 and Chapter 1607 education awards.   Since the DoD has not 
certified that the Veteran is eligible for educational assistance 
benefits, the Veteran cannot be awarded MGIB-SR or REAP benefits 
pursuant to Chapter 1606 or 1607 of Title 10 by the VA as a 
matter of law.  Indeed, VA is bound by the determinations of DoD 
in this matter and cannot award education benefits under these 
programs in the first instance.

The Board recognizes that the Veteran was previously awarded 
educational benefits under Chapter 34, Title 38, of the United 
States Code following his active duty service in 1955.  The 
Veteran started working towards his college degree at that time, 
but had to discontinue his education within his first year of 
eligibility due to family obligations.  The Veteran now wishes to 
be awarded financial assistance for the completion of his 
studies.  See the Veteran's May 2010 Notice of Disagreement.  
Crucially however, by congressional action, the entire Chapter 34 
program expired on December 31, 1989.  38 U.S.C.A. § 3462(e).  
Therefore, Chapter 34 benefits may not be retroactively awarded, 
as the program has expired.  VA is therefore precluded from 
awarding educational assistance benefits under Chapter 34 by law.

The Board notes in passing that a veteran may be eligible for 
educational assistance benefits under Chapter 30 of Title 38 
[commonly called the Montgomery GI Bill (MGIB)] if he or she was 
eligible for educational assistance allowance under Chapter 34 of 
Title 38 (now repealed) as of December 31, 1989.  38 U.S.C.A. § 
3011(a)(1)(A), (B); 38 C.F.R. § 21.7040.  However, conversion of 
Chapter 34 benefits into Chapter 30 benefits requires (1) active 
duty service at any time after October 19, 1984 and ending July 
1, 1985, or (2) no active duty service on October 19, 1984, but 
the individual reenlists or reenters a period of active duty 
service in the Armed Forces on or after July 1, 1985.  38 
U.S.C.A. § 3011(a)(1)(B), (C), 3012(a)(1)(B), (C). Since the 
Veteran's active duty service ended in December 1955, which is 
well before October 1984, and since he did not reenlist or 
reenter active duty after July 1, 1985, his Chapter 34 benefits 
cannot be converted into Chapter 30 benefits.  Thus, the Veteran 
is not eligible for Chapter 30 VA educational benefits under 
Title 38 of the United States Code.

Finally, the Board notes that there are other bases for 
eligibility in VA educational benefits programs, to include the 
MGIB, the Veterans' Educational Assistance Program (VEAP), and 
the Post-9/11 GI Bill.  Crucially however, the Veteran's period 
of active duty service from 1952 to 1955, with no subsequent 
service, precludes him from eligibility in each of these 
programs.

Accordingly, the Veteran's claims for educational assistance 
benefits must be denied.

Additional comment

The Board acknowledges the Veteran's very cogent contentions to 
the effect that he served on active duty in the 1950s with 
deployment to Korea, and that he now wants to further his 
education with financial support that he at one time was eligible 
to receive from VA based on this military service.  To the extent 
the Veteran is raising an argument couched in equity, the Board 
is unfortunately bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.        §§ 
503, 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).
ORDER

Eligibility for educational assistance benefits under Chapter 
1606, Title 10, United States Code (MGIB-SR), is denied.

Eligibility for educational assistance benefits under Chapter 
1607, Title 10, United States Code (REAP), is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


